Case 2:20-cv-02291-DOC-KES Document 266 Filed 04/13/21 Page 1 of 1 Page ID #:5953




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-(KESx)                                     Date: April 13, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS, et al. v. CITY OF LOS ANGELES, et al.



  PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                                    Not Present
                Courtroom Clerk                                 Court Reporter

        ATTORNEYS PRESENT FOR                          ATTORNEYS PRESENT FOR
              PLAINTIFF:                                    DEFENDANT:
             None Present                                    None Present

         PROCEEDINGS (IN CHAMBERS): ORDER LIFTING STAY AND
                                    SETTING BRIEFING SCHEDULE

          At the March 19, 2020 emergency status conference, the parties in this case agreed
  to stay the litigation in order to explore the possibility of settlement (Dkt. 90; Dkt. 255 at
  2). In light of the Motion to Dismiss filed by Defendant County of Los Angeles on March
  29, 2021 and the Motion for Preliminary Injunction filed by Plaintiffs LA Alliance et al.
  on April 12, 2021, the Court hereby LIFTS the stay. Defendants are hereby ORDERED
  to comply with Local Rule 7-9 and file their opposition to Plaintiffs’ Motion for
  Preliminary Injunction “not later than twenty-one (21) days before the date designated for
  the hearing of the motion,” by April 19, 2021. See L.R. 7-9. No reply will be required
  from Plaintiffs.

         In their oppositions to the Motion for Preliminary Injunction, Defendants are
  further ORDERED to respond to the Brief on Behalf of Amici Curiae NAACP–Compton,
  Core–California, and Committee for Safe Havens filed on April 11, 2021 (Dkt. 264).
  Defendants may have a page limit of thirty-five (35) pages for their opposition.

         The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11                                                    Initials of Deputy Clerk: kd
